Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  154218                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  In re B. S. POLLARD, Minor.                                                                                          Justices
                                                                     SC: 154218
                                                                     COA: 33135
                                                                     Wayne CC Family Division:
                                                                     15-520035-NA

  _____________________________________/

        On order of the Court, the application for leave to appeal the July 12, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2016
           p0906
                                                                                Clerk